 72DECISIONSOF NATIONALLABOR RELATIONS BOARDMargaret-PeerlessCoal CompanyandUnitedMineWorkers of America,Petitioner.Case 9-RC-7771October 1, 1968DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND BROWNUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearingwas held before Francis X. Schwegmann,Hearing Officer Following the hearing and pursuantto Section 102.67 of the National Labor RelationsBoard Rules and Regulations and Statements ofProcedure, Series 8, as amended, by direction of theRegional Director for Region 9, this case was trans-ferred to the National Labor Relations Board fordecision. A brief has been filed by the Employer.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNationalLabor Relations Board has delegated itspowers in connection with this case to a three-mem-ber panel.The Board has reviewed the Hearing Officer'sIAt the hearing,the Employersought to introduce evidence to theeffect thatPetitioner is engaged in direct economic competition withthe Employerthrough Petitioner'salleged ownership of and otherfinancial interests inmining and coal transportation and marketingoperations The Hearing Officer refused to admit suchevidenceWe findthat in so ruling the HearingOfficer didnot commit prejudicial errorThe Petitioner is a labor organization within the meaning of Section2(5) of the Act Thealleged conflict of interest relates to thecompetency of Petitioner to act as exclusivestatutoryrepresentative ofthe employees.We believethat in the circumstances it wouldeffectuatethe policiesof the Act to directan immediate election. If the allegedconflictof interest continues,this issuemay be litigated by theEmployer in a sebsequent appropriate proceeding2We find nomerit in theEmployer's contention that the Petitionerisnot a labor organization because it has bounditself by contract,custom and practice with other coal companies and associations not tobargain or negotiate any other or different terms of employment fromthose embodied in Petitioner'snational contract In our opinion, it ispremature and inappropriate to consider at this time the possibility thatPetitioner might not bargainin good faith should it be designated by arulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirm-ed.'Upon the entire record in the case, the Board finds-1.The Employer is'engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims to re-present certain employees of the Employer.'3.A question affecting commerce exists concerningrepresentation of employees of the Employer withinthe meaning of Section 9(c)(1) and Section 2(6) and(7) of the Act.4.We find the following employees constitute aunit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of theAct:All production and maintenance employees of theEmployer at its mine and tipple, located near theintersectionof Routes 19 and 43 in NicholasCounty, West Virginia, but excluding all officeclericalemployees, technical and professionalemployees, and all guards and supervisors asdefined in the Act.'[Text of Direction of Election4 omitted frompublication. ]majority in an election See, e g,Butler ManufacturingCo ,167 NLRBNo 39.3 Petitioner would excludeE. O. Nutter, Bonner Cooper,and PatBell as supervisors.As the recordestablishes that BonnerCooper andPat Bell do not possess any indiciaof supervisory authority,we shallinclude themWe shallpermitE. O. Nutterto vote subject to challengesince the record is inconclusive with respect to his status.The Employer would excludeEverett Mullins,Jr., as an independentcontractorand two drivers allegedly employed by Mullins. Asthe recordas developed does not permit a final determination as to whether theseindividuals are employeesof the Employer, we shallpermit them tovotesubject to challenge4 An election eligibility list, containing the names and addresses ofall the eligible voters,must be filed by the Employer withthe RegionalDirector for Region 9 within7 days afterthe date of this Decision andDirection of Election.The RegionalDirector shallmake the listavailable to all parties to the election No extensionof timeto file thislist shall be granted by the Regional Director except in extraordinarycircumstances.Failureto comply withthis requirement shall be groundsfor setting aside the election whenever proper objections are filed. Ex-celsior Underwear Inc, 156 NLRB 1236.173 NLRB No. 16